92 F.3d 1182
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lawrence TURNER, Plaintiff-Appellant,v.Ronald J. ANGELONE, Director, Commonwealth of VirginiaDepartment of Corrections;  Gene M. Johnson,Deputy Director, Commonwealth ofVirginia Department ofCorrections,Defendants-Appellees.
No. 96-6390.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 25, 1996.Decided:  August 7, 1996.

Lawrence Turner, Appellant Pro Se.
Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing pursuant to 28 U.S.C. § 1915(d) (1988), his action seeking to enjoin the enforcement of an amendment to the prison regulation governing personal property.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm.  See Pell v. Procunier, 417 U.S. 817, 827 (1974);   Hanvey v. Blankenship, 631 F.2d 296, 296-97 (4th Cir.1980).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED